DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
Claim 17, lines 7 and 11, the comma “,” the word “terminal” and the comma “,” the word “ground” should be changed to “;”.
Claim 18 depends from claim 17, therefore it is also objected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
According to the present invention described in the specification, alternative embodiments of RF filter circuits are shown in Figures 1, 2A, 10A, 11A, 12A, 13A, 14A, and 15A. 
Referring to the embodiment of the RF filter circuit shown in Figure 1, as described in paragraphs [0037] to [0039] and [0045] of the specification, filter 10 includes series-arm resonators s1, s2, and s3, parallel-arm resonators p1, p2, and p3, and impedance circuits 11, 12, and 13. Series-arm resonators s1, s2, and s3 are first acoustic wave resonators connected between input/output terminal 11m (a first input/output terminal) and input/output terminal 11n (a second input/output terminal). Series-arm resonators s1, s2, and s3 each constitute a series-arm resonant circuit 
Referring to the independent claim 1 and Figure 1, claim 1 recited an acoustic wave filter (10) comprising: a series-arm resonant circuit includes a first acoustic wave resonator (s1); and a parallel-arm resonant circuit (21) includes a second acoustic wave resonator (p1). 
Claims 3 and 10 depend either directly or indirectly from claim 1 and recite the parallel-arm resonant circuit further includes an impedance circuit (11) configured to controllably change a passband of the acoustic wave filter, the impedance circuit being connected to the second acoustic wave resonator (p1), and the impedance circuit includes: a capacitive element (C1) connected to the second acoustic wave resonator; and a switch element (SW1) connected in parallel to the capacitive element, between the second acoustic wave resonator and the ground. 
Claims 4, 7, 8, 11, 14, and 15 depend either directly or indirectly depend from either claim 3 or claim 10, wherein claim 4 recites the parallel-arm resonant circuit further includes a third acoustic wave resonator, the third acoustic wave resonator being connected, between the node and the ground, in parallel to a circuit in which the second acoustic wave resonator and the impedance circuit are connected in series, and the third acoustic wave resonator having a resonant frequency different from the resonant frequency of the second acoustic wave resonator, and an antiresonant frequency different from the antiresonant frequency of the second acoustic wave resonator; claim 

As discussed in the specification and shown in the embodiment of Figure 1 or other Figures, claims 4, 7, 8, 11, 14, and 15 clearly contain subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 6 both depend from claim 4, therefore they are also rejected.
Claims 12 and 13 both depend from claim 11, therefore they are also rejected.

Allowable Subject Matter
Claims 1-3, 9, 10, 16, 19, and 20 are allowed.
Claims 17 and 18 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
All the references cited in the PTO-892 are related to acoustic wave filters which may be implemented in a front end circuit of a wireless communication system, it is not new as shown in the references that an acoustic wave filter includes: a series-arm resonant circuit that includes a first acoustic wave resonator, the series-arm resonant circuit being disposed on a first path that conveys radio-frequency (RF) signals between a first input/output terminal and a second input/output terminal; and a parallel-arm resonant circuit that includes a second acoustic wave resonator, the parallel-arm resonant circuit being disposed on a second path that connects a node on the first path and a ground, wherein the first acoustic wave resonator and the second acoustic wave resonator each include: an interdigital transducer (IDT) electrode formed on a substrate and including a plurality of electrode fingers, the substrate 15 being at least partially piezoelectric; and a protective film that covers the IDT electrode, the protective film in the second acoustic wave resonator being thinner than the protective film in the first acoustic wave resonator. However, the prior arts, including the three references cited in the search report of the PCT/JP2019/012298, fail to teach at least the limitations that the first acoustic wave resonator having a higher-order mode resonance frequency and a higher-order mode antiresonant frequency that are higher than an antiresonant frequency of the first acoustic wave resonator, the second acoustic wave resonator having a higher-order mode resonance frequency and a higher-order mode antiresonant frequency that are higher than an antiresonant frequency of the second acoustic wave 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Young T. Tse/Primary Examiner, Art Unit 2632